FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ADES HARLISMAN,                                  No. 07-72145

               Petitioner,                       Agency No. A095-618-105

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Ades Harlisman, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition.

      The record does not compel the conclusion that changed circumstances

excused the untimely filing of Harlisman’s asylum application. See 8 C.F.R.

§ 1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir. 2007) (per

curiam). Accordingly, Harlisman’s asylum claim fails.

      Harlisman concedes he did not suffer past persecution. Substantial evidence

supports the agency’s determination that Harlisman failed to establish a clear

probability of future persecution because any harm he fears from his former father-

in-law is not on account of a protected ground, see Ochave v. INS, 254 F.3d 859,

865 (9th Cir. 2001), and even if he was a member of a disfavored group, as a

liberal Muslim Indonesian, he did not demonstrate a sufficiently individualized risk

of persecution, see Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003).

Accordingly, his withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because he

did not establish that it is more likely than not he will be tortured if he returns to

Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                            2                                      07-72145